Exhibit 10.64

U.S. AUTO PARTS NETWORK, INC.

NON-INCENTIVE STOCK OPTION AGREEMENT

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this
January 3, 2012, by and between U.S. Auto Parts Network, Inc., a Delaware
corporation (the “Company”), and David G. Robson (“Optionee”). Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to such
terms in the U.S. Auto Parts Network, Inc. 2007 Omnibus Incentive Plan (the
“Plan”).

1. Grant of Option. The Company hereby grants Optionee the option (the “Option”)
to purchase all or any part of an aggregate of 300,000 shares (the “Shares”) of
common stock, $0.001 par value (“Common Stock”), of the Company at the exercise
price of $4.62 per share according to the terms and conditions set forth in this
Agreement and in the Plan. The Option will not be treated as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Option is issued under the Plan and is subject to
its terms and conditions. A copy of the Plan will be furnished upon request of
Optionee.

The Option shall terminate at the close of business ten (10) years from the date
hereof.

2. Vesting of Option Rights.

(a) The Option shall have a vesting commencement date of January 3, 2012, (the
“Vesting Commencement Date”), and except as otherwise provided in this
Agreement, the Option shall be exercisable for vested Shares only. The Option
shall initially be for unvested Shares. Twenty-five percent (25%) of the Shares
shall become vested Shares upon the anniversary of the Vesting Commencement Date
provided that Optionee must have continuously provided Service during such time.
The balance of the Shares shall become vested Shares in a series of thirty-six
(36) successive equal monthly installments upon Optionee’s completion of each
additional month of Service over the thirty-six (36) month period measured from
the anniversary of the Vesting Commencement Date. In no event shall any
additional Shares vest after Optionee’s Service ceases.

(b) During the lifetime of Optionee, the Option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution. Notwithstanding the foregoing,
Optionee may transfer the Option to any Family Member (as such term is defined
in the General Instructions to Form S-8 (or successor to such Instructions or
such Form)); provided, however, that (i) Optionee may not receive any
consideration for such transfer, (ii) the Family Member must agree in writing
not to make any subsequent transfers of the Option other than by will or the
laws of the descent and distribution and (iii) the Company receives prior
written notice of such transfer.

3. Exercise of Option after Death or Termination of Employment or Service. The
Option shall terminate and may no longer be exercised if Optionee ceases to be
employed by or provide Service to the Company or its Affiliates, except that:

(a) If Optionee’s employment or Service shall be terminated for any reason,
voluntary or involuntary, other than for “Misconduct” (as defined in
Section 3(e)) or Optionee’s death or Permanent Disability, Optionee may at any
time within a period of one (1) month after such termination exercise the Option
to the extent the Option was exercisable by Optionee on the date of the
termination of Optionee’s employment or Service.

 

1



--------------------------------------------------------------------------------

(b) If Optionee’s employment or Service is terminated for Misconduct, the Option
shall be terminated as of the date of the act giving rise to such termination.

(c) If Optionee shall die while the Option is still exercisable according to its
terms, or if employment or Service is terminated because of Optionee’s Permanent
Disability while in the employ of the Company, and Optionee shall not have fully
exercised the Option, such Option may be exercised, at any time within twelve
(12) months after Optionee’s death or date of termination of employment or
Service for Permanent Disability, by Optionee, personal representatives or
administrators or guardians of Optionee, as applicable, or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of Shares Optionee
was entitled to purchase under the Option on (i) the earlier of the date of
death or termination of employment or Service or (ii) the date of termination
for such Permanent Disability, as applicable.

(d) Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.

(e) “Misconduct” shall mean (i) the commission of any act of fraud, embezzlement
or dishonesty by Optionee, (ii) any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Company (or of any
Affiliate), (iii) any other misconduct by Optionee adversely affecting the
business or affairs of the Company (or any Affiliate) in any manner,
(iv) failure to perform or continuing to neglect, or gross negligence in the
performance of, Optionee’s duties, or (v) the violation of Company policies or
procedures including, without limitation, the Company’s policies on equal
employment opportunity and prohibition of unlawful harassment. However, if the
term or concept has been defined in an employment agreement between the Company
and Optionee, then Misconduct shall have the definition set forth in such
employment agreement. The foregoing definition shall not in any way preclude or
restrict the right of the Company (or any Affiliate) to discharge or dismiss any
Optionee or other person in the Service of the Company (or any Affiliate) for
any other acts or omissions but such other acts or omissions shall not be
deemed, for purposes of the Agreement, to constitute grounds for termination for
Misconduct.

4. Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price. Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company

 

2



--------------------------------------------------------------------------------

(which may be given in its sole discretion), by delivering to the Company for
cancellation shares of the Company’s Common Stock already owned by Optionee
having a Fair Market Value equal to the full exercise price of the Shares being
acquired, (iii) with the approval of the Company (which may be given in its sole
discretion) and subject to Section 402 of the Sarbanes-Oxley Act of 2002, by
delivering to the Company the full exercise price of the Shares being acquired
in a combination of cash and Optionee’s full recourse liability promissory note
with a principal amount not to exceed eighty percent (80%) of the exercise price
and a term not to exceed five (5) years, which promissory note shall provide for
interest on the unpaid balance thereof which at all times is not less than the
minimum rate required to avoid the imputation of income, original issue discount
or a below-market rate loan pursuant to Sections 483, 1274 or 7872 of the Code
or any successor provisions thereto, (iv) subject to Section 402 of the
Sarbanes-Oxley Act of 2002, to the extent this Option is exercised for vested
shares, through a special sale and remittance procedure pursuant to which
Optionee shall concurrently provide irrevocable instructions (1) to Optionee’s
brokerage firm to effect the immediate sale of the purchased Shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares plus all applicable income and employment taxes required to be withheld
by the Company by reason of such exercise and (2) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale, (v) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price, or (vi) with the approval of the Company (which may be
given in its sole discretion) and subject to Section 402 of the Sarbanes-Oxley
Act of 2002, by delivering to the Company a combination of any of the forms of
payment described above. This Option may be exercised only with respect to full
shares and no fractional share of stock shall be issued.

5. Change in Control.

(a) If this Option is assumed in connection with a Change in Control or
otherwise continued in effect, then this Option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the Option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the exercise
price, provided the aggregate exercise price shall remain the same. To the
extent that the actual holders of the Company’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation may, in connection with the assumption of
this Option, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control.

(b) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

3



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions: (i) a merger, consolidation or other reorganization unless
securities representing more than 50% of the total combined voting power of the
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) the sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.

6. Capital Adjustments and Reorganization. Should any change be made to the
Common Stock by reason of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, appropriate adjustments shall be made to (a) the number and/or
class of securities subject to this Option and (b) the exercise price in order
to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

7. Miscellaneous.

(a) Entire Agreement; Plan Provisions Control. This Agreement (and any addendum
hereto) and the Plan constitute the entire agreement between the parties hereto
with regard to the subject matter hereof. In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Agreement shall
be and binding on all persons having an interest in this Option. All capitalized
terms used in this Agreement and not otherwise defined in this Agreement shall
have the meaning assigned to them in the Plan.

(b) No Rights of Stockholders. Neither Optionee, Optionee’s legal representative
nor a permissible assignee of this Option shall have any of the rights and
privileges of a stockholder of the Company with respect to the Shares, unless
and until such Shares have been issued in the name of Optionee, Optionee’s legal
representative or permissible assignee, as applicable, without restrictions
thereto.

(c) No Right to Employment. The grant of the Option shall not be construed as
giving Optionee the right to be retained in the employ of, or if Optionee is a
director of the Company or an Affiliate as giving the Optionee the right to
continue as a director of, the Company or an Affiliate, nor will it affect in
any way the right of the Company or an Affiliate to terminate such employment or
position at any time, with or without cause. In addition, the Company or an
Affiliate may at any time dismiss Optionee from employment, or terminate the
term of a director of the Company or an Affiliate, free from any liability or
any claim under the Plan or the

 

4



--------------------------------------------------------------------------------

Agreement. Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Option granted hereunder shall not form any part of the wages or
salary of Optionee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Agreement or Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Optionee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

(d) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware.

(e) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

(f) No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Optionee or any other
person.

(g) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

(h) Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be addressed to the Company at its principal
corporate offices. Any notice required to be given or delivered to Optionee
shall be addressed to Optionee at the address of record provided to the Company
by Optionee in connection with Optionee’s employment with or Services provided
to the Company or such other address as Optionee may designate by ten (10) days’
advance written notice to the Company. Any notice required to be given under
this Agreement shall be in writing and shall be deemed effective upon personal
delivery or upon the third (3rd) day following deposit in the U.S. mail,
registered or certified, postage prepaid and properly addressed to the party
entitled to such notice.

(i) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without

 

5



--------------------------------------------------------------------------------

limitation, the Securities Act of 1933, as amended, the Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, state blue sky laws,
the requirements of any applicable Stock Exchange or the Nasdaq Stock Market and
the Delaware General Corporation Law. As a condition to the exercise of the
purchase price relating to the Option, the Company may require that the person
exercising or paying the purchase price represent and warrant that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation and warranty is required by law.

(j) Withholding. In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it upon the
exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee.

(k) Consultation With Professional Tax and Investment Advisors. Optionee
acknowledges that the grant, exercise and vesting with respect to this Option,
and the sale or other taxable disposition of the Shares, may have tax
consequences pursuant to the Code or under local, state or international tax
laws. Optionee further acknowledges that Optionee is relying solely and
exclusively on Optionee’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Optionee understands and
agrees that any and all tax consequences resulting from the Option and its
grant, exercise and vesting, and the sale or other taxable disposition of the
Shares, is solely and exclusively the responsibility of Optionee without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse Optionee for such taxes or other items.

(l) Acceptance of Option. By accepting receipt of this Agreement, Optionee
hereby agrees to the terms and conditions set forth in this Agreement and the
Plan with respect to the Option and any Shares issued as a result of the
exercise of the Option, in whole or in part.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement and caused this
Option to be issued to Optionee on the date set forth in the first paragraph
above.

 

U.S. AUTO PARTS NETWORK, INC. By:  

/s/ Shane Evangelist

Name:   Shane Evangelist Title:   Chief Executive Officer

 

OPTIONEE: By: /s/ David G. Robson Name: David G. Robson Address:  

 

 

 

7